EXAMINER'S AMENDMENT

A response was received on 05 May 2021.  By this response, Claims 1, 19, 28, 39, and 40 have been amended.  Claims 4, 5, 16, 22, 23, and 34 have been canceled.  No new claims have been added.  Claims 1, 7-13, 15, 18, 19, 25-31, 33, 36, 39, and 40 are currently pending in the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He (Reg. No. 66,452) on 07 May 2021.
The application has been amended as follows: 







IN THE CLAIMS:
Please REPLACE the complete listing of claims with the following amended listing of claims:

1.	(Currently amended) A method for encrypting a secret message, comprising:	encrypting, by a computing device, the secret message using a first public key of a first key pair for asymmetric encryption to generate an encrypted secret message;	splitting, by the computing device, a first private key of the first key pair into a plurality of key shares in accordance with a threshold number, wherein the first private key is different from the first public key, wherein the threshold number is less than a quantity of the plurality of key shares, and wherein the threshold number is a minimum number of key shares required to reconstruct the first private key for decrypting the encrypted secret message; and	transmitting, by the computing device, the plurality of key shares in a plurality of messages, wherein each message of the plurality of messages comprises the encrypted secret message and a different one of the plurality of key shares, wherein the transmitting comprises:		transmitting, by the computing device to a receiving device, a first message and a second message of the plurality of messages, wherein the first message includes the encrypted secret message and a first key share of the plurality of key shares, and wherein the second message includes the encrypted secret message and a second key share of the plurality of key shares.

2-6.	(Canceled)

7.	(Previously presented) The method of claim 1, further comprising:	generating, by the computing device, a second key pair comprising a second private key and a second public key, the second key pair being different from the first key pair; and	for each respective message of the plurality of messages:		generating, by the computing device, a digital signature for authenticating the respective message including the encrypted secret message and a key share using the second private key of the second key pair; and		including, by the computing device in the respective message, the generated digital signature.



9.	(Original) The method of claim 1, wherein the secret message is generated in a secure memory of the computing device.

10.	(Currently amended) A method for decrypting an encrypted secret message, comprising:	receiving, by a computing device, a plurality of messages, wherein each message of the plurality of messages comprises the encrypted secret message and a different key share of a plurality of key shares split from a first private key of a first key pair for asymmetric encryption, wherein the encrypted secret message is encrypted using a first public key of the first key pair;	 determining that a quantity of the plurality of messages is at least a threshold number, wherein the threshold number is a minimum number of key shares required to reconstruct the first private key for decrypting the encrypted secret message, wherein the threshold number is less than a quantity of the plurality of key shares, and wherein the first private key is different from the first public key; 	combining, by the computing device, the different key share in each message of the plurality of messages to reconstruct the first private key; and	decrypting, by the computing device, the encrypted secret message using the reconstructed first private key to generate a secret message.

11.	(Previously presented) The method of claim 10, further comprising:	prior to the decrypting, authenticating each message of the plurality of messages.

12.	(Previously presented) The method of claim 11, wherein the authenticating comprises:	for each message of the plurality of messages, reporting, by the computing device, tampering of the plurality of messages when at least one of the plurality of messages is not authenticated.

13.	(Previously presented) The method of claim 11, wherein the authenticating comprises:	for each message of the plurality of messages, reporting, by the computing device, tampering of the plurality of messages when a digital signature included in at least one of the plurality of messages is not authenticated.

14.	(Canceled)

15.	(Previously presented) The method of claim 10, further comprising:	detecting tampering based on a result of the decrypting the encrypted secret message.

16-17.	(Canceled)

18.	(Previously presented) The method of claim 10, wherein the combining comprises combining, using a Shamir secret sharing scheme combining function, the different key share in each of the plurality of messages to generate the first private key.

19.	(Currently amended) A computing device, comprising:	a processor;	a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to perform operations for encrypting a secret message, and wherein the operations comprise: 		encrypting the secret message using a first public key of a first key pair for asymmetric encryption to generate an encrypted secret message;		splitting a first private key of the first key pair into a plurality of key shares in accordance with a threshold number, wherein the first private key is different from the first public key, wherein the threshold number is less than a quantity of the plurality of key shares, and wherein the threshold number is a minimum number of key shares required to reconstruct the first private key for decrypting the encrypted secret message; and		transmitting the plurality of key shares in a plurality of messages, wherein each message of the plurality of messages comprises the encrypted secret message and a different one of the plurality of key shares, wherein the transmitting comprises:			transmitting, to a receiving device, a first message and a second message of the plurality of messages, wherein the first message includes the encrypted secret message and a first key share of the plurality of key shares, and wherein the second message includes the encrypted secret message and a second key share of the plurality of key shares.

20-24.	(Canceled)

wherein the operations further comprise:	generating a second key pair comprising a second private key and a second public key, the second key pair being different from the first key pair; and	for each respective message of the plurality of messages:		generating a digital signature for authenticating the respective message including the encrypted secret message and a key share using the second private key of the second key pair; and		including, in the respective message, the generated digital signature for authenticating the respective message.

26.	(Previously presented) The computing device of claim 19, wherein the splitting comprises splitting the first private key, using a Shamir secret sharing scheme splitting function, into the plurality of key shares.

27.	(Previously presented) The computing device of claim 19, wherein the secret message is generated in a secure memory of the computing device.

28.	(Currently amended) A computing device, comprising:	a processor;	a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to perform operations for decrypting an encrypted secret message, and wherein the operations comprise:		receiving a plurality of messages, wherein each message of the plurality of messages comprises the encrypted secret message and a different key share of a plurality of key shares split from a first private key of a first key pair for asymmetric encryption, wherein the encrypted secret message is encrypted using a first public key;		 determining that a quantity of the plurality of messages received is at least a threshold number, wherein the threshold number is a minimum number of key shares required to reconstruct the first private key for decrypting the encrypted secret message, wherein the threshold number is less than a quantity of the plurality of key shares, and wherein the first private key is different from the first public key; 		combining the different key share in each message of the plurality of messages to reconstruct the first private key; and

29.	(Currently amended) The computing device of claim 28, wherein the operations further comprise:	prior to the decrypting, authenticating each message of the plurality of messages.

30.	(Previously presented) The computing device of claim 29, wherein the authenticating comprises:	for each message of the plurality of messages, reporting tampering of the plurality of messages when at least one of the plurality of messages is not authenticated.

31.	(Previously presented) The computing device of claim 29, wherein the authenticating comprises:	for each message of the plurality of messages, reporting tampering of the plurality of messages when a digital signature included in at least one of the plurality of messages is not authenticated.

32.	(Canceled)

33.	(Currently amended) The computing device of claim 28, wherein the operations further comprise:	detecting tampering based on a result of the decrypting the encrypted secret message.

34-35.	(Canceled)

36.	(Previously presented) The computing device of claim 28, wherein the combining comprises combining, using a Shamir secret sharing scheme combining function, the different key share in each of the plurality of messages to generate the first private key.

37-38.	(Canceled)

39.	(Currently amended) The method of claim 1, wherein the plurality of messages are transmitted to a plurality of receiving devices, and wherein a quantity of the plurality of quantity of the plurality of messages each including the encrypted secret message.

40.	(Previously presented) The method of claim 1, wherein the encrypting comprises: encrypting, by the computing device, the secret message using at least a first local function call in a secure memory, and wherein the splitting comprises: splitting, by the computing device, the first private key into the plurality of key shares using at least a second local function call in the secure memory.

















Allowable Subject Matter

Applicant’s amendments have overcome the objection to Claim 28 and the rejection of Claims 4, 5, 16, 22, 23, and 34 under 35 U.S.C. 112(b) and (d).  Applicant’s amendments, in combination with Applicant’s remarks regarding support for the amended claims (see pages 8-9 of the present response), have overcome the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejection of Claims 39 and 40 under 35 U.S.C. 112(a) for failure to comply with the written description requirement.  The above Examiner’s amendment is made to address remaining issues of indefiniteness under 35 U.S.C. 112(b) in Claim 39 and to generally improve the language of the claims.
Claims 1, 7-13, 15, 18, 19, 25-31, 33, 36, 39, and 40 are allowed.
A statement of reasons for indicating allowable subject matter in independent Claims 10 and 28 and dependent Claim 39 was set forth in the previous Office action mailed 04 March 2021.  Applicant’s amendments have incorporated the allowable subject matter from Claim 39 into independent Claims 1 and 19, and therefore all of the pending claims include allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riera Jorba et al, US Patent 7260552, generally discloses a method that includes splitting a private key into shares.
Le Saint, US Patent Application Publication 2021/0111875, generally discloses systems that split a key into shares.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Zachary A. Davis/Primary Examiner, Art Unit 2492